Order filed April 28, 2022.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-21-00377-CV
                                    ____________

                  VICTOR ANTHONY CHARLES, Appellant

                                          V.

                      CHERYL HARRIS DIGGS, Appellee


                    On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-08158

                                     ORDER

      The clerk’s record was filed October 28, 2021, and the first supplemental
clerk’s record was filed on December 21, 2021. We have determined that a relevant
item in the first supplemental clerk’s record is defective. See TEX. R. APP. P. 34.5(d).
Specifically, most of the letters are missing from the document that begins at page
38 in the first supplemental clerk’s record, described in the index as “Plaintiff’s
Reply to Defendant’s Reply to Plaintiff’s Response to Defendant’s No-Evidence
Motion for Summary Judgment,” filed May 21, 2021.
      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before May 9, 2022, containing a readable copy of “Plaintiff’s Reply
to Defendant’s Reply to Plaintiff’s Response to Defendant’s No-Evidence Motion
for Summary Judgment,” filed May 21, 2021.

      If the case file does not contain a readable “Plaintiff’s Reply to Defendant’s
Reply to Plaintiff’s Response to Defendant’s No-Evidence Motion for Summary
Judgment,” the district clerk is directed to file a supplemental clerk’s record
containing a certified statement that the case file does not contain the item in a
readable form.



                                PER CURIAM



Panel consists of Chief Justice Christopher and Justices Wise and Jewell.




                                         2